La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
La Trans Oceanic Life Insurance Company (en adelante TOLIC), demandada y peticionaria, es una compañía que se dedica a expedir pólizas de seguros mediante agentes de seguros y agentes generales. En 1985, la Sra. Mirtha Her-nández, demandante y recurrida, fue contratada para tra-bajar como agente de seguros en la referida compañía.
Posteriormente, en mayo de 1986, TOLIC y la señora Hernández suscribieron un contrato mediante el cual la última fue nombrada agente general. El contrato estable-cía que la señora Hernández sería una contratista inde-pendiente, no una empleada de TOLIC. Disponía, además, que dicha compañía no sería responsable por los gastos de la agencia de la señora Hernández, tales como renta, faci-lidades de transportación, gastos de abogado, secretaria, publicidad, licencias e impuestos.
*760El contrato de agenda también disponía que la señora Hernández tendría facultad para reclutar y recomendar a TOLIC agentes de seguros para trabajar bajo su supervisión. No obstante, la contratación de las personas recomendadas estaría sujeta a la aprobación de la compa-ñía y se haría directamente con ésta. TOLIC se reservaba, además, el derecho de terminar el contrato de trabajo de los agentes de seguros por cualquier razón.
Una vez el contrato de agencia fue suscrito por las par-tes, la señora Hernández alquiló un local en el Edificio Vick Center, en el cual estableció su oficina. Los gastos para el establecimiento y el mantenimiento de ésta fueron sufragados por ella. Tras establecer su oficina, reclutó agentes de seguros y los preparó para el examen de licencia. La señora Hernández también supervisaba y orientaba a los agentes sobre las técnicas de mercadeo de los productos de TOLIC.
En TOLIC había dos (2) agencias generales que se dedi-caban a mercadear los mismos productos :(1) una era la de la señora Hernández y la otra estaba a cargo del Sr. Nico-lás Touma y de la Sra. Carmen Taveras, casados entre sí.
En abril de 1988 se efectuó una reorganización en TOLIC. Como resultado, el señor Touma pasó a ocupar un nuevo cargo denominado Director de Agencias. Este puesto estaba adscrito a las oficinas centrales de TOLIC. La es-posa del señor Touma, la señora Taveras, permaneció en la dirección de la agencia general.
De acuerdo con las determinaciones de hecho del foro de instancia, a partir de la fecha en que el señor Touma co-menzó a desempeñarse como Director de Agencias, empezó a intervenir en asuntos administrativos internos de la agencia de la señora Hernández. Adiestraba a los agentes y dictaba pautas en torno a cómo mercadear los productos. Incluso, presidía las reuniones mensuales con los agentes, *761labor que hasta ese momento había realizado la señora Hernández.
Cabe señalar, que desde que el señor Touma comenzó a desempeñar el puesto de Director de Agencias, se hicieron expresiones al efecto de que la señora Hernández, en vista de su edad, sesenta (60) años, debía asociarse con una persona más joven. Además, empleados y oficiales de TOLIC comenzaron a hacer comentarios y chistes sobre la edad de ésta y sobre lo que haría tras su retiro.
A mediados de 1988, el señor Touma le indicó a la se-ñora Hernández que nombrara como coordinadoras de ven-tas a dos (2) agentes de seguros que trabajaban en la agen-cia general dirigida por su esposa. El puesto de coordinadora de ventas era uno intermedio o de supervi-sión entre la agente general y los agentes de seguros. Cuando la señora Hernández recibió dichas instrucciones, le expresó al señor Touma que, en su opinión, estas agentes no tenían las cualificaciones necesarias para dedicarse a las labores de supervisión. No obstante, el señor Touma insistió y la señora Hernández acató sus indicaciones.
Las coordinadoras de ventas nombradas a recomenda-ción del señor Touma renunciaron a sus puestos a finales de 1988. Cuando él advino en conocimiento de las renun-cias, se reunió a solas con ellas. Luego de la reunión, las coordinadoras de ventas comentaron a los agentes que ha-bría cambios en la agencia general de la señora Hernández.
Sin que la señora Hernández tuviese conocimiento de ello, en noviembre de 1988 el señor Touma y el Sr. Roberto Tirado, vicepresidente de TOLIC, se reunieron con todos los agentes de seguros que trabajaban bajo la supervisión de la demandante. En la reunión se discutieron las quejas de éstos respecto a la operación de la agencia general. Días más tarde, el señor Touma y el señor Tirado se reunieron con la señora Hernández para comunicarle las quejas de los agentes y buscar soluciones.
*762El 21 de noviembre de 1988 se celebró otra reunión a la que asistieron el señor Touma, el señor Tirado, la señora Hernández y todos los agentes. Antes de que ésta se ini-ciara, le sugirieron a la señora Hernández que planteara a los agentes que aquellos a los que no les interesaba conti-nuar trabajando con ella, estaban en libertad de marcharse. La demandante acogió dicha recomendación. El señor Touma y el señor Tirado repartieron papeles en blanco para que los agentes, mediante votación secreta, expresasen si deseaban continuar o no en la agencia de la señora Hernández. La idea de la votación secreta no había sido discutida previamente con ésta.
Como resultado de la votación, la señora Hernández se quedó con tres (3) agentes. Los que expresaron su deseo de marcharse, en su mayoría, fueron trasladados a la agencia de la señora Taveras.
El volumen de las ventas de los agentes que permane-cieron con la señora Hernández no era suficiente para su-fragar los gastos del local que ella había alquilado. En con-secuencia, decidió trasladar las operaciones de la agencia a su residencia. Allí continuó operando hasta el 31 de diciem-bre de 1989, día en que se le canceló un subsidio de dos mil dólares ($2,000) mensuales que TOLIC le otorgaba en con-cepto de adelanto de comisiones. Se cancelaron, además, los contratos de los agentes de seguros que trabajaban con ella.
Después de estos incidentes, la señora Hernández sufrió de depresión y recibió tratamiento siquiátrico. Desde en-tonces y hasta el momento de la celebración de la vista, estuvo incapacitada para trabajar, según testimonio peri-cial incontrovertido.
El 16 de octubre de 1990, la señora Hernández y su esposo, Galo Beltrán, por sí y en representación de la so-ciedad de gananciales compuesta por ambos, presentaron una demanda al amparo de la Ley Núm. 75 de 24 de junio *763de 1964, según enmendada, 10 L.P.R.A. see. 278 y ss.;(2) la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. see. 185a y ss.; la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 146 y ss. (en ade-lante Ley Núm. 100) y el Age Discrimination in Employment Act (ADEA), 29 U.S.C. sec. 621. El 7 de febrero de 1996 el foro de instancia declaró con lugar la demanda.
Inconforme, TOLIC presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan (Tribunal de Circuito).(3) Dicho tribunal, mediante sentencia archivada en autos el 7 de agosto de 1997, confirmó el dictamen del foro de instancia.
Oportunamente, TOLIC presentó ante nosotros un re-curso de certiorari con los siguientes señalamientos de error:
PRIMER ERROR: Erró el Tribunal de Circuito de Apelaciones al concluir que entre la demandante [señora Hernández] y TO-LIC existía una relación de patrono-empleado y no una de principal-contratista independiente.
SEGUNDO ERROR: Erró el Tribunal de Circuito de Apelacio-nes al resolver que el “test” aplicable al caso de autos es el grado de control y no el de realidad económica.
TERCER ERROR: Erró el Tribunal de Circuito de Apelaciones en la apreciación de la prueba que alegadamente [sic] demostró que la Sra. Mirtha Hernández era una empleada de TOLIC y *764que ésta última discriminó contra la primera por razón de edad.
CUARTO ERROR: Erró el Tribunal de Circuito de Apelaciones al no considerar, ni disponer —y ni siquiera hacer menciónde— [ejrrores cometidos por el Tribunal de Instancia y que se le señalaron en el escrito de apelación sometídole. [sic]
I
Por estar íntimamente relacionados, discutiremos con-juntamente los señalamientos de error uno (1) y dos (2). TOLIC indica que la señora Hernández era una contratista independiente y no una empleada de dicha compañía. Alega, además, que el Código de Seguros, 26 L.P.R.A. see. 101 y ss., dispone expresamente que el agente general será un contratista independiente. Para resolver las controver-sias ante nuestra consideración es preciso examinar e in-terpretar las disposiciones del Código de Seguros en cuanto a los agentes generales, y nuestra jurisprudencia en torno a la distinción entre un contratista independiente y un empleado.
El Art. 3.340(1) del Código de Seguros, 26 L.P.R.A. see. 334(1), define al agente general como
... una persona nombrada o contratada por un asegurador como contratista independiente o por comisión, total o parcial-mente, con poderes o deberes generales para inspeccionar el otorgamiento y las operaciones de servicio de pólizas del asegu-rador, nombrar agentes para el asegurador y llevar a cabo otras funciones que se confieran a agentes generales por la costum-bre de la clase o clases de seguros hechos o el tipo de asegura-dor representado. (Énfasis suplido.)
Reiteradamente hemos expresado que al interpretar el texto de una ley, los tribunales debemos respetar la voluntad legislativa y atribuirle un sentido que asegure el resultado que el legislador quiso obtener originalmente. Piñero v. A.A.A., 146 D.P.R. 890 (1998); Col. Ópticos P.R. v. Pearle Vision Center, 142 D.P.R. 221 (1997). Es norma re-*765conocida, además, que las diferentes secciones, artículos y apartados de una ley, no deben interpretarse aisladamente sino en conjunto, buscando la intención legislativa. Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873 (1996); Ojeda v. El Vocero de P.R., 137 D.P.R. 315 (1994).
Según la definición del Código de Seguros, el puesto de agente general puede ser desempeñado por un contratista independiente. Otras disposiciones del Código sugieren, a su vez, que el referido cargo también puede ser ocupado por un gerente. Véase, a manera de ejemplo, el Art. 3.340(2) del Código de Seguros, 26 L.P.R.A. see. 334(2), el cual indica:
... El asegurador que nombrare a una persona como agente general o gerente para representarlo como tal en Puerto Rico deberá dar aviso por escrito del nombramiento al Comisionado en los formularios que éste prescriba y suministre. (Enfasis suplido.)
Por su parte, el Art. 3.340(3), 26 L.P.R.A. see. 334(3), en lo pertinente, dispone:
... Dicho agente general o gerente tendrá la autoridad, consis-tente con este título, que se le confiera por el asegurador. (Én-fasis suplido.)
Al analizar conjuntamente dichas disposiciones surge con meridiana claridad que el Código de Seguros, no im-pone la obligación de que el puesto de agente general tenga que ser desempeñado por un contratista independiente. Es decir, el cargo de agente general puede ser ocupado tanto por un contratista independiente como por un empleado de la compañía aseguradora que se desempeñe en capacidad de gerente.
De otra parte, en Estados Unidos se ha definido al agente general de la siguiente forma:
The general agent is a form of sales executive or manager, or perhaps a distributor, who stands between the insurer and the *766salesman to the ultimate customer either as an employee or contracting representative. (Enfasis suplido.) B. Harnatt, Responsibilities of Insurance Agents and Brokers, New York, Ed. Mathew Bender, 1989, Vol. I, págs. 2-6 a 2-7.
Además, se ha expresado que cuando un gerente tam-bién se desempeña como agente general, es un alter ego de la compañía. Incluso, se ha señalado que el gerente de una oficina central del asegurador, en la mayoría de los casos, será considerado un agente general. 3 Couch on Insurance 3d (1997). De lo anterior surge con claridad que en Estados Unidos el cargo de agente general puede ser ocupado tanto por un empleado de la compañía aseguradora como por un contratista independiente.
Procedemos, por lo tanto, a analizar lo que dispone nuestra jurisprudencia sobre el contratista independiente.
Repetidamente hemos examinado la figura del contratista independiente, en específico, en el ámbito de la responsabilidad extracontractual y en el laboral. Hemos resuelto que para determinar si existe una relación entre patrono y empleado o contratista independiente y principal, “la caracterización o denominación que hagan las partes respecto a la naturaleza de sus relaciones no es decisiva ...”. Nazario v. Vélez, 97 D.P.R. 458, 463 (1969). Véase, también, Bengochea v. Ruiz Torres, 103 D.P.R. 68, 71 (1974). En otras palabras, lo que disponga el contrato laboral no es determinante ni decisivo en el momento de definir la relación entre las partes.
Para determinar si estamos ante un contratista inde-pendiente es preciso examinar los hechos que originaron la controversia tomando en cuenta, a su vez, una serie de factores señalados por nuestra jurisprudencia. Esto se debe a que, por lo general, en este tipo de controversias se reúnen rasgos característicos tanto de empleado como de contratista independiente. En consecuencia, en raras oca-siones encontramos situaciones en las que exista una ta-jante distinción entre ambos. Fernández v. A.T.P.R., 104 *767D.P.R. 464, 465 (1975); Nazario v. González, 101 D.P.R. 569, 572 (1973); Pérez v. Hato Rey Bldg. Co., 100 D.P.R. 882, 888 (1972); Landrón v. J.R.T., 87 D.P.R. 94, 102 (1963).
El foro de instancia utilizó el factor de retención de control como criterio rector para determinar la naturaleza de la relación entre las partes. TOLIC, por el contrario alega que, de acuerdo con nuestra decisión en Avon Products, Inc. v. Srio. del Trabajo, 105 D.P.R. 803 (1977), el examen apropiado para ello es el de realidad económica. No le asiste la razón. Veamos.
En Nazario v. Vélez, 97 D.P.R. 458 (1969), expresamos que debe atenderse principalmente al factor de realidad económica, cuando el recurrir a las clasificaciones técnicas que puedan prevalecer en otras áreas del Derecho, conduzca a una solución injusta al interpretar estatutos reparadores como la Ley de Seguridad de Empleo de Puerto Rico, 29 L.P.R.A. see. 701 y ss., y la Ley de Salario Mínimo, 29 L.P.R.A. ant. see. 245 y ss. Posteriormente, en Avon Products, Inc. v. Srio. del Trabajo, supra, indicamos que dicho factor ayuda a lograr protección para un mayor número de empleados y, en casos específicos, a lograr soluciones compatibles con los propósitos de los estatutos reparadores. También señalamos que el factor de realidad económica requiere la consideración, a su vez, de varios criterios, como el grado de control, las oportunidades de pérdida e inversión en facilidades, pero que ninguno de éstos es, por sí solo, determinante. En consecuencia, nuestra decisión en Avon Products, Inc. v. Srio. del Trabajo, supra, no tiene el alcance que pretende TOLIC, de imponer el estándar de realidad económica como el criterio rector para determinar si estamos ante un contratista independiente o un empleado.(4)
*768De otra parte, en Mariani v. Christy, 73 D.P.R. 782 (1952), dispusimos que el grado de control que se pueda reservar el principal sobre la ejecución del trabajo es el criterio rector para dilucidar si la relación laboral entre los litigantes es de empleado y patrono o de principal y contratista independiente. Es menester señalar, no obstante, que se trataba de un caso de daños y perjuicios, no de índole laboral. (5) También hemos sido enfáticos y consistentes al indicar que la determinación de quién es un contratista independiente no depende de factor aislado alguno, sino que hay que examinar el conjunto de circunstancias en que se desenvuelve la relación laboral. Fernández v. A.T.P.R., supra. Hemos expresado, además, que para dicha determinación no existe una regla absoluta, sino que depende de la importancia que se le atribuya a cada uno de los factores. Nazario v. Vélez, supra.
Entre los factores que se deben tomar en consideración para dilucidar si una persona se desempeña como un contratista independiente están los siguientes: (i) la naturaleza, extensión y grado de control por parte del principal; (ii) el grado de iniciativa o juicio que despliega el empleado; (iii) la propiedad del equipo; (iv) la facultad de emplear y el derecho a despedir; (v) la forma de compensación; (vi) la oportunidad de beneficio y el riesgo de pérdida, y (vii) la retención de contribuciones. Martínez Pérez v. U.C.B., 143 D.P.R. 554 (1997); Fernández v. A.T.P.R., supra, pág. 465; Bengochea v. Ruiz Torres, supra; Admor, F.S.E. v. Comisión Industrial, 101 D.P.R. 6, 8 (1973); Nazario v. Vélez, supra.
Procedemos a examinar el conjunto de circunstancias presentes en la relación de trabajo entre la señora Hernán-dez y TOLIC, ponderando cada uno de los factores enume-rados anteriormente, para determinar si entre éstos exis-*769tía una relación de empleado y patrono o de principal y contratista independiente. Según ya expresáramos, el con-trato suscrito entre las partes disponía expresamente que la señora Hernández era una contratista independiente(6) sin embargo, dicha clasificación no dispone de la controver-sia ante nos.
Respecto al factor naturaleza, extensión y grado de control, hemos expresado que:
Es natural que en todo contrato de servicio, bien se rindan éstos en calidad de empleado o de contratista independiente, el patrono siempre se reserve cierto grado de control a fin de ase-gurarse de que el servicio se lleve a cabo debidamente y en coordinación con las demás actividades del patrono. Fernández v. A.T.P.R., supra, pág. 467.
Es decir, que el hecho de que el principal ejerza algún grado de control sobre el trabajo del contratista indepen-diente para asegurarse de que los servicios se presten de forma eficiente, no significa, por sí solo, que estemos ante una relación entre patrono y empleado.
Al examinar el grado de control que ejercía TOLIC sobre las labores de la señora Hernández, el foro de instancia prestó especial atención a dos (2) cláusulas contractuales: la tercera, relacionada con la autoridad de la señora Her-nández sobre los agentes de seguros, y la décimoséptima. Examinaremos primeramente la cláusula diecisiete (17). Esta versaba sobre la terminación del contrato suscrito por las partes y dispone en su parte pertinente, lo siguiente:
17— TERMINATION: Powers of General Agent, shall cease upon termination of this Contract which may he terminated at *770any time by either party upon written notice to the other, mailed to the last known address, stating the date when such termination shall be effective. Not withstanding anything contained herein to the contrary, either party may terminate this Contract forthwith, for cause, in the even[t] that the other party has failed to comply with the provisions of this Contract. (Énfasis suplido.)
De la lectura de la cláusula citada se desprende que ésta no es determinante para concluir que la relación entre las partes era de patrono y empleado, ni dispone de la con-troversia ante nuestra consideración. En ella se establece que si bien TOLIC se reservaba el derecho de terminar el contrato de agencia en cualquier momento, la señora Her-nández poseía igual prerrogativa.
Examinaremos los factores de control, iniciativa o juicio. La señora Hernández tenía una oficina independiente de TOLIC, y de la exposición narrativa surge que poseía ex-clusiva potestad sobre su manejo. Sufragó todos los gastos que conllevó el establecimiento de su oficina. Además, al comienzo de sus relaciones con TOLIC, adiestraba a los agentes en cuanto a cómo mercadear los productos de TO-LIC y los preparaba para el examen de licencia. La señora Hernández no podía alterar los términos, las tarifas ni las condiciones de las pólizas de seguros y tampoco podía pu-blicar anuncios sin la previa aprobación de TOLIC. Esto, sin embargo, era una reserva de control razonable, me-diante la cual la compañía se aseguraba que la venta y mercadeo de sus productos se realizasen de forma orde-nada y uniforme. De otra parte, a tenor del contrato de agencia, la señora Hernández podía dedicarse a vender ar-tículos que no compitiesen con los de TOLIC.
Luego de evaluar la evidencia que le fuera presentada, el foro de instancia encontró probado que una vez el señor Touma comenzó como Director de Agencias, hubo cambios sustanciales en la relación entre las partes. Este empezó a intervenir cada vez más en los asuntos internos de la agen-cia de la señora Hernández. Comenzó a adiestrar a los *771agentes, dictar pautas de mercadeo y presidir las reunio-nes mensuales con los agentes. El puesto de Director de Agencias estaba adscrito a TOLIC, por lo tanto, la inter-vención del señor Touma con la agencia de la señora Her-nández y el trabajo de ésta, constituía un ejercicio de mayor control por parte de la compañía.
Otro de los factores señalados por la jurisprudencia es la facultad de contratar y el derecho a despedir que tiene el contratista independiente, criterio que por su naturaleza está entrelazado con el grado de control que TOLIC ejercía sobre la señora Hernández. TOLIC se reservó ambas pre-rrogativas en el contrato de agencia: la facultad de contra-tar y despedir agentes de seguros que estaban bajo la su-pervisión de la señora Hernández.(7) Ésta sólo tenía facultad para reclutar y recomendar a TOLIC.
Sobre este particular TOLIC argumenta, en síntesis, que se reservó dicha facultad porque así lo dispone el Có-digo de Seguros. De acuerdo con su interpretación, los agentes no pueden ser contratados directamente por el agente general ya que el asegurador tiene una responsabi-lidad indelegable en cuanto a las actuaciones de éstos. No le asiste la razón.
El Art. 9.010 del Código de Seguros, 26 L.P.R.A. see. 901, establece que un agente de seguros es “la persona, razón social o corporación nombrada por un asegurador para gestionar solicitudes de seguros o negociar seguros en su nombre ...”. No obstante, el Art. 3.340(1), anteriormente citado, indica que el agente general tendrá facultad para *772“nombrar agentes para el asegurador (Énfasis suplido.) De lo anterior se puede colegir que el Código de Seguros no prohíbe que el agente general nombre agentes de seguros, ni impone la obligación de que éstos sean nombrados por el asegurador. Es decir, un agente general podría tener o no dicha prerrogativa.
En torno a la forma de compensación, la señora Hernández cobraba exclusivamente a base de comisiones por las ventas, lo cual, por sí solo, no impide el que una persona sea considerada empleada. Nazario v. González, supra, pág. 573.
En torno a la oportunidad de beneficio y el riesgo de pérdida de la señora Hernández, ambas dependían del vo-lumen de las ventas de su agencia. TOLIC no le pagaba un salario, simplemente le adelantaba dos mil (2,000) dólares de comisiones mensuales para las operaciones de la oficina. Por último, TOLIC tampoco efectuaba descuentos en concepto de contribuciones sobre ingresos ni de seguro social a la señora Hernández.
En el ámbito laboral, la determinación de si una persona se desempeña o no como contratista independiente depende de un análisis ponderado de la totalidad de las circunstancias que rodean la relación, tomando en cuenta los factores previamente analizados. De la totalidad de los hechos en este caso, surge que la señora Hernández comenzó a ejercer su puesto en TOLIC como contratista independiente, pero a partir de 1988 hubo un cambio sustancial en las relaciones entre las partes, que la colocaron en la categoría de una empleada de la referida corporación. La presencia de algunos factores característicos de un contratista independiente, por sí sola, no determina la condición de una persona como tal, si de una ponderación de la totalidad de las circunstancias surge que ésta en realidad se desempeñaba como empleada. Nazario v. González, supra, pág. 574.
*773II
En su tercer señalamiento, TOLIC argumenta que el Tribunal de Circuito erró al apreciar la prueba que tuvo ante su consideración y resolver que ésta demostraba que la señora Hernández era una empleada de TOLIC, y que esta última discriminó contra ella por razón de edad avanzada.
La señora Hernández presentó su reclamación de discri-men por razón de edad avanzada al amparo de la Ley Núm. 100 y ADEA. El foro de instancia resolvió la contro-versia a base de la Ley Núm. 100, y concluyó que la señora Hernández fue despedida por razón de edad avanzada.
La Ley Núm. 100 prohíbe el discrimen en el ámbito laboral por razón de edad, raza, color, religión, sexo, ideas políticas o religiosas, origen social o nacional y condición social. En lo pertinente al caso de autos, el título de la Ley Núm. 100 indica que se aprobó para proteger a los obreros y aspirantes a empleo contra discrímenes de los patronos u organizaciones obreras por razón de edad avanzada.
En la exposición de motivos se expresó que el creciente desarrollo industrial y progreso económico que la Isla había experimentado en esa época hacía necesario anticipar “los problemas que[,] de acuerdo con la experiencia obtenida en otros pueblos más intensamente desarrollados en el orden industrial [,] tal desarrollo conlleva”. Exposición de Motivos de la Ley Núm. 100 (1959 Leyes de Puerto Rico 300). Se identificó como uno de esos problemas “la práctic[a] que ya [comenzaba] a observarse en Puerto Rico, de discriminar en el empleo de personas por razones de edad exclusivamente”. Id. Se hizo mención de estadísticas recopiladas en Estados Unidos que reflejaban que el “40% de las personas que solicita [ba]n empleos ha[bía]n cumplido 45 años de edad, tan sólo 22% de las personas aceptadas para empleos [eran] mayores de ésa edad”. íd., págs. *774300-301. La ley que finalmente se aprobó prohibía el dis-crimen por razón de edad avanzada que se definía como la “ ‘edad comprendida entre los 30 y 65 años’ Sandoval v. Caribe Hilton, 149 D.P.R. 582, 587 (1999), opinión concurrente. Como se desprende de lo antes mencionado, el discrimen por razón de edad avanzada es sólo una de las modalidades por razón de edad sancionadas por la Ley Núm. 100.
El Art. 3 de la Ley Núm. 100 (29 L.P.R.A. see. 148) (en adelante Art. 3), a su vez, establece una presunción de despido discriminatorio(8) Consistentemente he-mos resuelto que la presunción del Art. 3 entra en juego en la etapa probatoria del caso; o sea, la presunción se activa en la vista evidenciaría que se celebre, no antes.
Creemos que es importante tener presente que el Art. 3 no altera en su totalidad el esquema probatorio que prevalece en nuestra jurisdicción, en el que una vez presentada la demanda, le corresponde a la parte demandante en la vista en su fondo comenzar con la presentación de la prueba de sus alegaciones, antes de que la parte demandada venga obligada a rebatirla. Si la parte demandante no presenta prueba suficiente para sostener sus alegaciones, la parte demandada no tiene que defenderse, procede la desestimación de la demanda en esta etapa. Véase Regla 39.2(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Ahora bien, la intención del Art. 3 y la presunción que allí se establece es facilitarle al empleado el pro-bar su caso, no el relevarlo de la necesidad de presentar evidencia alguna para probar sus alegaciones.
Al amparo del Art. 3, el esquema procesal con *775respecto a la presentación de la prueba es el siguiente. El peso de la prueba para establecer las bases de su reclama-ción le continúa correspondiendo inicialmente al empleado. Este tiene que comenzar presentando prueba que demues-tre, primero, que hubo un despido o acto perjudicial; se-gundo, que éste se realizó sin justa causa; y tercero, algún hecho base que lo ubique dentro de la modalidad de discri-men bajo la cual reclama. Una vez el empleado cumple con esta primera fase surge la presunción de discrimen del Art. 3. Es decir, el empleado no tiene que probar el acto discri-minatorio que es objeto de la presunción.
El peso de la prueba cambia, el onus probandi recae entonces sobre el patrono. Si el patrono no presenta prueba alguna en esta etapa se considera que el empleado ha pro-bado su caso de discrimen restando sólo la presentación de la prueba sobre los daños.
De otra parte, si el patrono decide defenderse, tiene va-rias alternativas. Este puede presentar prueba que rebata la presunción de discrimen activada por el empleado; o puede optar por presentar prueba de que el despido fue justificado; o que no hubo tal despido; o que a pesar de haber habido un despido injustificado éste no fue discriminatorio.
Una vez el patrono presenta su prueba, rebatiendo la presunción de discrimen del Art. 3, el empleado todavía tiene otra oportunidad. Puede presentar evidencia para probar su caso, o sea probar que realmente hubo un despido discriminatorio, pero esta vez lo tendrá que hacer sin el beneficio de la presunción. Tendrá que presentar evidencia de incidentes o hechos que prueben dicho discrimen o de los cuales se pueda inferir la alegada actuación discriminatoria. Este es el esquema probatorio establecido por el Art. 3.(9) Sus efectos son con respecto a la presenta-*776ción de la prueba en la vista en su fondo que se celebre en instancia, no con relación a la mera presentación de las alegaciones. (10)
En otras palabras, para activar la presunción de discrimen, el empleado demandante tiene que probar tres (3) elementos: (1) que hubo un despido o acción perjudicial; (2) que éste se realizó sin justa causa (Belk v. Martínez, 146 D.P.R. 215 (1998), y además, (3) tiene que presentar evidencia indicativa de la modalidad de discrimen que se vincula a su despido.(11) En ese momento es que se activa la presunción. (12)
*777Pasemos ahora a aplicar las normas de derecho previa-mente reseñadas a los hechos específicos de este caso.
III
Para resolver la presente controversia debemos deter-minar, en primer lugar, si se presentó la evidencia de la cual se pueda inferir que la señora Hernández fue despedida. (13) TOLIC alega que no la despidió ya que nunca le canceló su contrato. Añade que sólo le retiró el subsidio de dos mil dólares ($2,000) mensuales que le otor-gaba en concepto de adelanto de comisiones. No podemos aceptar esta interpretación de los hechos probados.
La Ley Núm. 80 de 30 de mayo de 1976, supra, dispone al menos tres (3) situaciones concebibles como un despido: (i) la cesantía del empleado; (ii) la suspensión indefinida que se prolongue por un periodo mayor de tres (3) meses, y (iii) una renuncia del empleado motivada por actuaciones del patrono, tales como la imposición de condiciones de trabajo onerosas.(14) Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178 (1998).
Hemos expresado, además, que el despido no tiene que ser expreso. Los actos voluntarios e injustificados de un patrono encaminados a obligar a un empleado a dejar su puesto constituyen un despido cuando la única alternativa razonable que le queda al empleado es la de abandonar su cargo. Vélez de Reilova v. R. Palmer Bros., Inc., 94 D.P.R. 175, 178 (1967).
Al aplicar los pronunciamientos anteriormente esboza-dos a los hechos específicos de este caso, concluimos que la parte demandante probó que la señora Hernández fue des-*778pedida sin justa causa. A ésta, sin aparente razón, no sólo le retiraron el adelanto por comisiones, sino que también le cancelaron el contrato de los tres (3) agentes de seguros que quedaban bajo su supervisión. No cabe duda de que estos actos tenían el propósito de obligarla a dejar su em-pleo, por lo tanto, constituyeron un despido injusti-ficado. (15)
Para determinar el significado de "justa causa” hemos acogido como punto de referencia y sin pretender ser exhaustivos, las disposiciones del Art. 2 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 185b.(16)
Para recapitular, el foro de instancia encontró probado que los actos de TOLIC conducidos a incapacitar a la se-ñora Hernández para trabajar constituyeron un despido. También hubo prueba de que la señora Hernández cumplía con sus deberes con la compañía a tenor de lo estipulado en el contrato entre ambos, por lo que no existía justa causa para su despido.
Ahora bien, si el empleado que es despedido injustificadamente presenta, además, evidencia que señalen *779la modalidad del discrimen alegado, se activa la presun-ción establecida por la Ley Núm. 100, supra. Véase Menzel v. Western Auto Supply Co., 848 F.2d 327 (1er Cir. 1988).
En el caso de autos se probó que la señora Hernández estaba dentro del grupo protegido, ya que tenía sesenta (60) años de edad al momento del despido injustificado. Así, la presunción del Art. 3 quedó activada. Además, la demandante presentó prueba de incidentes de los cuales se podía inferir razonablemente dicha causa discriminatoria. Presentó prueba de que el vicepresidente de TOLIC le su-girió en varias ocasiones que se asociara con una de las agentes de seguros, ya que ésta última era más joven que ella. También hubo testimonio a los efectos de que el vice-presidente de TOLIC, al menos en una ocasión, hizo co-mentarios jocosos en torno a la edad de la señora Hernández. Finalmente, el foro de instancia encontró pro-bado que los eventos que se suscitaron a partir de la re-nuncia de las coordinadoras de ventas que culminaron con el éxodo de los agentes de seguros de la señora Hernández, ocurrieron porque ésta se negó a darle cabida en la direc-ción de su agencia a “sangre joven”, como le habían reco-mendado en TOLIC. No cabe duda que los elementos antes reseñados son suficientes no sólo para activar la presun-ción de discrimen por razón de edad del Art. 3 a favor de la demandante, sino para probar el alegado discrimen.
De otra parte, para rebatir la presunción de despido dis-criminatorio por razón de edad avanzada, TOLIC adujo que las acciones que afectaron a la señora Hernández se tomaron porque ésta incurrió en actos de deslealtad contra la compañía al anunciar que estaba interesada en vender productos de la competencia. Sin embargo, el foro de ins-tancia no le dio crédito a estas excusas. Encontró probado que la señora Hernández sólo estaba interesada en vender productos que no competían con los de TOLIC, acto permi-tido por el contrato de agencia suscrito entre las partes.
*780En resumen, no sólo se activó la presunción de discri-men del Art. 3, sino que se presentó prueba específica de la cual se podía inferir el alegado discrimen. A TOLIC le co-rrespondía controvertirla. No lo hizo. Se limitó a argumen-tar que si hubo despido, éste fue justificado porque la se-ñora Hernández deseaba mercadear productos de la competencia. Esta teoría no le mereció credibilidad al foro de instancia. No cabe duda que quedó probado que el des-pido fue uno injustificado motivado por discrimen por ra-zón de edad avanzada sujeto a las disposiciones de la Ley Núm. 100.
Por los fundamentos antes expuestos, se confirma la sentencia del Tribunal de Circuito de Apelaciones, Región Judicial de San Juan.(17)
El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad. El Juez Asociado Señor Rebollo López disintió sin opinión escrita. Los Jueces Asociados Se-ñores Negrón García y Corrada Del Río no intervinieron.
— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
Aunque estamos conformes con la Opinión del Tribunal, estimamos conveniente ampliar brevemente lo resuelto en ésta.
*781Coincidimos con la Opinión del Tribunal de que procede confirmar la sentencia del Tribunal de Circuito de Apela-ciones y declarar con lugar la demanda por despido discri-minatorio de la Sra. Mirtha Hernández contra la Trans Oceanic Life Insurance Company (TOLIC).
Consideramos que a partir de 1988 hubo un cambio sus-tancial en las relaciones entre TOLIC y la señora Hernán-dez, que colocaron a esta última en la categoría de em-pleado de la referida corporación. A partir de ese momento las relaciones contractuales entre ellos, en las que ella era una agente de seguros de TOLIC, y por ende un contratista independiente,(1) se modificaron.
Un examen detallado de los hechos refleja que la rela-ción contractual entre la señora Hernández y TOLIC cam-bió sustancialmente una vez ocurrió el nombramiento del señor Touma como Director de Agencias. Las intervencio-nes del señor Touma en el negocio de la señora Hernández justifican que se llegue a la conclusión de que las circuns-tancias de trabajo cambiaron de tal modo que alteraron la naturaleza de la relación, y de que, a partir de ese mo-mento, el grado de control e injerencia de TOLIC en el manejo de los asuntos de la señora Hernández la convirtie-ron en empleada, por lo cual procede una reclamación al amparo de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 ss.) (en adelante Ley Núm. 100).
Por otro lado, suscribimos también los pronunciamien-tos de la Opinión del Tribunal respecto al mecanismo para activar la presunción de despido discriminatorio de la Ley Núm. 100. Coincidimos con el esquema probatorio pautado en la Opinión del Tribunal, el cual requiere del empleado *782demandante que presente alguna evidencia que sustente su reclamación. En síntesis, deberá pasar prueba de que hubo un despido o un acto perjudicial; que éste se realizó sin justa causa; y que el empleado está ubicado dentro de la modalidad del discrimen en el cual reclama.
La posición que asume la Opinión del Tribunal es cónsona con nuestros pronunciamientos en McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989), cuando expresa-mos que las demandas fundadas en despidos discriminato-rios son acciones civiles ordinarias en las cuales el deman-dante tiene el peso y la obligación primaria de presentar prueba, y que éste puede hacer uso de las presunciones que le favorezcan. McCrillis, pág. 140.
En dicha ocasión, también establecimos que el deman-dante tiene que aportar prueba que establezca los hechos básicos y que la mera alegación de un hecho básico, sin que haya sido debidamente establecido, no activa una presun-ción que permita la inferencia de un hecho presumido. McCrillis v. Aut. Navieras de P.R., supra, pág. 141.
Sin embargo, a diferencia de la Opinión del Tribunal, estimamos que la prueba requerida al empleado deman-dante con el propósito de establecer los hechos básicos ale-gados en la demanda puede ser presentada en vista evi-denciaría, o puede ser sometida al tribunal sentenciador mediante prueba documental: declaraciones juradas, expe-diente de empleo, carta de despido, etc. Es decir, somos de la opinión que no será indispensable la celebración de una vista evidenciaría en todos aquellos casos en que se inste una acción por despido discriminatorio. Lo determinante es que, de alguna manera, queden demostradas, a satisfac-ción del tribunal, las bases de la reclamación.

 Esto es, pólizas de cáncer.


 La demandante desistió de dicha reclamación y el foro de instancia la deses-timó mediante sentencia parcial.


 TOLIC le imputó al foro de instancia haber incurrido en los siguientes erro-res:
Primer error: “Erró el Tribunal de Instancia al concluir que entre la deman-dante [señora Hernández] y TOLIC existía una relación de patrono-empleado y no una de principal-contratista independiente.”
Segundo error: “Aún si la demandante [señora Hernández] era una empleada de TOLIC, erró el Tribunal de Instancia al concluir que ésta había sido discriminada por su edad.”
Tercer error: “Erró el Tribunal en la apreciación de la prueba que alegadamente [sic] demostró que la Sra. Mirtha Hernández era una empleada de Tobe y que ésta última discriminó contra la primera por razón de edad.”
Cuarto error: “La compensación otorgada a la demandante fue excesiva a la luz de los hechos del presente caso.”


 Sin embargo, el estándar de realidad económica debe utilizarse cuando se interpretan estatutos reparadores, como la Ley de Salario Mínimo, o la Ley de Se-guridad de Empleo de Puerto Rico, y el utilizar otros criterios conlleve una solución injusta.


 En Nazario v. Vélez, 97 D.P.R. 458, 460 esc. 1 (1969), aclaramos que en el campo de la responsabilidad extracontractual se incorporó la doctrina del contratista independiente, con el factor de control como determinante para su aplicación.


 La cláusula contractual pertinente, la novena, dispone lo siguiente:
“9-A RELATIONSHIP: The relationship of General Agent with Company shafll] be that of an independent contractor and not as an employee of Compfany].
“Company shall not be responsible for any expenses of General Agent including but not by way of limitation, expenses such as rentals, transportation facilities, clerk hire, attorney’s fees, postage, advertising, foreign exchange, personal bcense fees, local bcense fees, municipal taxes, county taxes, occupational taxes and any ot[her] agency expenses of whatever kind or description.” (Énfasis supbdo.)


 La cláusula contractual pertinente, la número tres, dispone lo siguiente:
“3- AUTHORITY OVER SUB-AGENTS: General agent has the authority to recruit and recommend to Company, subject to its approval, Soliciting Agents or Brokers (hereinafter referred to as “Sub-Agents”) [.] All contracts with any recommended Sub-Agent shall be made directly with Company on Company’s form showing General Agent’s signature of recommendation thereon. No agreement shall be effective and no Sub-Agent may represent Company until the proposed Sub-Agent is duly licensed in the jurisdictions in which soliciting and appointed to represent Company and the same has been executed by an officer of Company. Company reserves the right to refuse to contract with any recommended Sub-Agent, or, once made, to thereafter terminate the same for any reason.”


 El Art. 3 de la Ley Núm. 100 (29 L.P.R.A. see. 148) (en adelante Art. 3) dispone lo siguiente:
“Se presumirá que cualquiera de los actos mencionados en las secciones prece-dentes fueron cometidos en violación de las sees. 146 a 151 de este título, cuando los mismos hayan sido realizados sin justa causa. Esta presunción será de carácter controvertible.” (Énfasis suplido.)


 Para jurisprudencia interpretativa véanse: Regla 14 de Evidencia, 32 L.P.R.A. Ap. IV; Soto v. Hotel Caribe Hilton, 137 D.P.R. 294 (1994). El patrono debe demostrar mediante la preponderancia de la prueba que la existencia de discrimen *776es menos probable que su inexistencia. Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 502 (1985). Si el patrono demuestra que la razón para el despido no fue discriminatoria, derrota la presunción. El empleado demandante aún puede preva-lecer si presenta prueba que establezca la existencia de discrimen. Belk v. Martínez, 146 D.P.R. 215, 231-232 (1998); Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 55 (1983).
De otra parte, hemos resuelto que si luego de presentada la totalidad de la evidencia queda demostrado que la razón para el despido no fue discriminatoria, pero el patrono demandado no logra establecer que hubo una causa justificada para despedir al empleado, el tribunal deberá concluir que el despido fue uno injustificado. Bajo estas circunstancias, el empleado demandante sólo será acreedor de los remedios provistos por la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. see. 185a y ss.). Belk v. Martínez, supra.


 El proceso se puede resumir así: (1) se presenta demanda, alegando sucinta y sencillamente despido injustificado y discriminatorio (notice pleading, Regla 6.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III); (2) se celebra una vista evidenciaría donde el empleado demandante presenta prueba de que hubo despido injustificado y que, por ejemplo, tenía sesenta y seis (66) años de edad o que tenía treinta (30) años de servicio y cincuenta y dos (52) años de edad, o sea, un hecho base que identifica el acto discriminatorio. El hecho base que ha de probarse y la manera de hacerlo para que surja la presunción al amparo del Art. 3 no es inflexible, se aplica caso a caso. En esta etapa, el patrono, si interesa defenderse, puede presentar evidencia para rebatir la presunción. Si la rebate, el empleado todavía tiene la oportunidad de presentar prueba de hechos específicos para probar su caso, sin el beneficio, claro está, de la presunción. Como vemos, la presunción ofrece una ventaja inicial, pero una vez re-batida se desvanece la ventaja probatoria. Ahora bien, la evidencia indicativa nece-saria para activar la presunción del Art. 3 no responde al quantum probatorio usual-mente requerido. Si fuese así, trastocaría el beneficio de la presunción otorgada legislativamente. O sea, la evidencia indicativa no requiere la presentación de prueba suficiente para probar el hecho, mas sí la presentación de algún elemento básico de la modalidad de discrimen alegada que la identifique y ponga a la parte adversa en posición de poder rebatirla o al tribunal en posición de determinarla.


 En el caso de autos, prueba de la edad de la demandante que la ubica en las


 En la jurisdicción federal, ADEA es la legislación contraparte de la Ley


 Debemos recalcar que el caso ante nos se condujo bajo el procedimiento ordinario, no bajo el extraordinario de la Ley Núm. 2, lo cual permitía un descubri-miento amplio de prueba.


 Véase el Art. 5 de la Ley Núm. 80 de 30 de mayo de 1976 (9 L.P.R.A. see. 185e).


 Véanse: Belk v. Martínez, supra; Soto v. Hotel Caribe Hilton, supra.


 El Art. 2 de la Ley Núm. 80, supra, en lo pertinente, dispone:
“Se entenderá por justa causa para el despido de un empleado de un estableci-miento:
“(a) Que el obrero siga un patrón de conducta impropia o desordenada.
“(b) La actitud del empleado de no rendir su trabajo en forma eficiente o de hacerlo tardía y negligentemente o en violación de las normas de calidad del pro-ducto que se produce o maneja por el establecimiento.
“(c) Violación reiterada por el empleado de las reglas y reglamentos razonables establecidas para el funcionamiento del establecimiento siempre que copia escrita de los mismos se haya suministrado oportunamente al empleado.
“(d) Cierre total, temporero o parcial de las operaciones del establecimiento, “(e) Los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el establecimiento y los cam-bios en los servicios rendidos al público.
“(f) Reducciones en empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganancias, anticipadas o que prevalecen al ocurrir el despido.
“No se considerará despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con el buen y normal funcionamiento del establecimiento.”


 En su último señalamiento, TOLIC argumenta que el Tribunal de Circuito no discutió todos los errores planteados en el recurso de apelación. Específicamente, se refiere a su alegación de que en el Informe de Conferencia Preliminar entre abo-gados, la señora Hernández aceptó que se desempeñó como contratista indepen-diente durante los primeros años de la relación y que fue impropio del foro de ins-tancia cambiar dicha admisión al establecer que ciertas cláusulas contractuales la convertían en una empleada desde el principio.
En el Informe sobre Conferencia Preliminar se expuso que una de las contro-versias de derecho que el tribunal de instancia debía dilucidar era, precisamente, si la señora Hernández era una contratista independiente. Dicho foro resolvió que era una empleada y el Tribunal de Circuito confirmó. Al hacerlo, dispuso del señala-miento de error hecho por TOLIC.


 Anteriormente resolvimos que el contrato suscrito entre un agente general y mía compañía de seguros es un contrato de agencia, que genera una relación entre principal y distribuidor a quien le aplica la protección dispuesta por la Ley de Contratos de Distribución, Ley Núm. 75 de 24 de junio de 1964, según enmendada, 10 L.P.R.A. see. 278 et seq. Oliveras, Inc. v. Universal Ins., Co., 141 D.P.R. 900 (1996); Córdova & Simonpietri v. Crown American, 112 D.P.R. 797 (1982). A tenor de esta normativa, el contrato suscrito entre la señora Hernández y TOLIC era un contrato de agente general y, por ende, de contratista independiente.